Citation Nr: 0500003	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  97-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1983 to September 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

During the pendency of this appeal the veteran testified at a 
February 1998 RO hearing.  He also requested to testify 
before the Board, both in Washington, D.C., and at the RO.  
So the Board sent him a letter in October 2004 to clarify 
which specific type of Board hearing he wanted.  It was noted 
in that letter that if he did not respond within 30 days it 
would be assumed that he did not wish to attend a hearing 
before the Board and, consequently, the Board would proceed 
with its review of his case based on the existing evidence of 
record.  Unfortunately, he has not responded to that letter, 
so the Board can only conclude that he has, in fact, 
withdrawn his request for a hearing before the Board.  
See 38 C.F.R. §§ 20.702(e) and 20.704(e) (2004).

For the reasons discussed below, further development of the 
evidence is needed before the Board can decide this appeal.  
So the claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.   


REMAND

Although the veteran served during peacetime, at his February 
1998 RO hearing he testified that, while in the military, he 
was assigned to the Rangers Special Forces Unit and, in that 
capacity, experienced stressors in three circumstances.  See 
page 3 of the transcript.



The veteran said that, first, his Special Forces Company B of 
the First Ranger Battalion (page 6) was deployed for 30 to 45 
days in the mid-1980s in Honduras, Central America, (page 3) 
to interdict guns being shipped from Nicaragua through 
Honduras to El Salvador (page 21).  And during that time his 
unit was under automatic weapons fire on many occasions and a 
good friend, Eric Douglas, was wounded in action (page 4).  
Because this was a covert action, no one was awarded any 
decorations and this information is allegedly still 
classified (page 5).  

Second, in 1984 while stationed in the continental United 
States, apparently in or near Washington, the veteran saw a 
fellow solider, whose last name is Alvarez, accidentally 
shoot himself in the foot during a live-fire training 
exercise while only 10 feet from him (page 5) and Alvarez was 
also in Company B of the First Ranger Battalion (page 6).  

Third, the veteran testified that he and his unit came under 
fire in 1986 in the Korean de-militarized zone (DMZ) while 
under "combat" patrols and that he had served in Korea for 
10 months (page 6).  He had not seen anyone get injured 
(page 7), and there was no official record of these events in 
the Korean DMZ (page 6).  See also the veteran's September 
1996 stressor letter wherein he alleges having been in 
Honduras in the spring of 1985 and having been in Korea from 
June 1986 to April 1987.  

A March 27, 1996, VA outpatient treatment (VAOPT) record also 
mentions these alleged stressors, but indicates, as well, 
that the veteran reported having served in the Middle East.  

The veteran's Department of Defense Form 214 (DD Form 214) 
reflects that he had only 7 months and 22 days of foreign 
and/or sea service and does not mention that he received any 
awards or decorations indicating participation in combat or 
that he served in Korea.  However, his service medical 
records (SMRs) show he apparently injured his right ankle in 
Germany (and, indeed, he is service connected for the 
residuals of that injury) and that he was in Korea in 1986.  

In a March 25, 2002, letter the RO requested that the veteran 
provide more detailed information concerning the dates and 
places of his alleged firefights in Central America and 
Korea.  But he never responded.  

The RO has made several attempts to obtain the veteran's 
service personnel records and information about the places 
and dates that his units were assigned, but these attempts 
have to date been unsuccessful.  Responses to these requests 
in August 1996, September 1999, and December 1999 do not 
state that the records do not exist or that further attempts 
to obtain them would be futile.  

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  This includes military personnel 
records.  And VA will end its efforts to obtain these records 
only if VA concludes they do not exist or that further 
efforts to obtain them would be futile.  

So the stressor development is still incomplete.  If, for 
example, the veteran's service personnel records are 
obtained, they may provide some help in identifying the 
unit(s) to which he was assigned and help to corroborate his 
alleged stressors.  So the Board is continuing its efforts to 
assist him in fully developing this claim before rendering a 
decision on the merits.  Accordingly, additional attempts 
must be made to locate his service personnel records - which 
may substantiate his assertions.  Except that, since he 
concedes there are no official records that would verify any 
alleged stressors that occurred in Korea, no further efforts 
need be expended in this particular regard.  

After, hopefully, obtaining the veteran's service personnel 
records, the RO should have the U.S. Armed Services Center 
for Unit Records Research (USASCURR) attempt to verify his 
alleged stressor(s).  And, if verified, he should be afforded 
a VA psychiatric examination to obtain a medical opinion 
indicating whether it is at least as likely as not that he 
has PTSD as a result of a confirmed stressor(s).  



Accordingly, this case is remanded to the RO for the 
following development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, the RO 
should ensure that the notification requirements 
and development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied.  (Note:  this includes 
requesting that the veteran submit all relevant 
evidence in his possession.)

2.  The RO should make another attempt to obtain 
the veteran's service personnel records to 
corroborate the dates, places and locations of 
any service in Honduras, Korea, the Middle East, 
as well as in the continental United States.  If 
further attempts to obtain these records would be 
futile, meaning they are not forthcoming, 
regardless, then this must be specifically 
indicated in the record and all attempts that 
were made to obtain this information documented.

3.  If there is sufficient evidence for a 
meaningful search, prepare a letter asking the 
USASCURR to provide any available information 
that might corroborate the veteran's alleged 
stressors.  

And to facilitate this, send USASCURR copies of 
any personnel records obtained showing service 
dates, duties, and units of assignment, etc.  
Also send a copy of this remand.  

Also send USASCURR a copy of the veteran's 
September 1996 stressor letter, and any 
additional information provided by him as a 
result of this remand.  

4.  If, and only if, sufficient information is 
obtained verifying the veteran's alleged 
stressor(s), schedule him for a VA psychiatric 
examination to determine whether it is at least 
as likely as not that:  (1) he has PTSD and, if 
he does, (2) it is a result of the stressor(s) 
that were confirmed or, if related to combat, 
presumed confirmed.  Send the claims folder to 
the examiner for a review of the veteran's 
pertinent medical history to facilitate making 
these determinations.  

If no opinion can be rendered, explain why this 
is not possible.  

5.  Thereafter, review the claims file.  If any 
requested development is incomplete, take 
corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Then readjudicate the claim in light of any 
additional evidence obtained.  If the claim 
remains denied, prepare a supplemental statement 
of the case (SSOC) and send it to the veteran and 
his representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


